 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 010339
 2   CORY READE DOWS & SHAFER
     1333 North Buffalo Drive, Suite 210
 3   Las Vegas, Nevada 89128
     Telephone: (702) 794-4411
 4   Facsimile: (702) 794-4421
     E-Mail: adows@crdslaw.com
 5   Attorneys for Petitioner GLENFORD BUDD

 6
                               UNITED STATES DISTRICT COURT
 7

 8                                     DISTRICT OF NEVADA

 9                                                ***
                                                         )
10   GLENFORD BUDD,                                      )   Case No.: 2:16-cv-00613-RFB-BNW
                                                         )
11                               Petitioner,             )
12                                                       )   UNOPPOSED MOTION FOR
          v.                                             )   EXTENSION OF TIME TO FILE
13                                                       )   SECOND AMENDED PETITION FOR
     RENEE BAKER, et al.,                                )   WRIT OF HABEAS CORPUS
14                                                       )   (Fourth Request)
                                 Respondents.            )
15
                                                         )
16
            Petitioner GLENFORD BUDD, by and through his counsel, Angela H. Dows, Esq.,
17

18   hereby moves this Court for a 30-day enlargement of time, up to and including January 22, 2020,

19   by which to file his Second Amended Petition for Writ of Habeas Corpus. This is the fourth

20   overall request for an extension of time. Said request is brought in good faith and not for
21   purposes of delay.
22
            Dated this 23rd day of December, 2019.
23
                                                   Respectfully submitted,
24                                                  /s/ Angela H. Dows
                                                   ANGELA H. DOWS, ESQ.
25
                                                   1333 N. Buffalo Drive, Suite 210
26                                                 Las Vegas, Nevada 89128
                                                   Appointed counsel for Glenford Budd
27

28
                         MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2          1.      That the instant matter involves a petition for writ of habeas corpus filed by a

 3   Nevada state prisoner pursuant to 28 U.S.C. § 2254.

 4          2.      That on May 29, 2018, attorney Mary Lou Wilson filed a first amended petition
 5   on behalf of Petitioner. (See Docket No. 23).
 6
            3.      That attorney Mary Lou Wilson also filed 48 exhibits in support of the first
 7
     amended petition. (See Docket Nos. 25, 26, 27, 28, 29).
 8
            4.      That on October 9, 2018, the Court entered an order that dismissed Ground 12 of
 9

10   the first amended petition, and ordered that respondents have forty-five (45) days to answer or

11   otherwise respond to the amended petition. (See Docket No. 30).

12          5.      That on February 8, 2019, Mary Lou Wilson filed a motion to withdraw as
13
     counsel, and instant counsel was thereafter appointed on February 25, 2019. (See Docket Nos.
14
     36, 38).
15
            6.      That on March 7, 2019, the Court entered an order that allowed Petitioner ninety
16
     (90) days, or on or before June 5, 2019, to serve a motion or notice indicating how petitioner
17

18   wishes to proceed with this action.

19          7.      That on June 5, 2019, Petitioner filed a motion for leave to file a second amended
20   petition, along with a request for 60-days by which to file said petition. (See Docket No. 41.)
21
            8.      Petitioner’s motion was granted on July 3, 2019, with a deadline to file said
22
     second amended petition of on or before September 3, 2019. (See Docket No. 42.)
23
            9.      That a previously-filed filed exhibit list containing forty-eight (48) exhibits in
24

25   total appeared to be on the low side for a triple-homicide case.

26          10.     That in September of 2019, Petitioner was allowed a longer continuance of

27   approximately 90 days after delving into the case and noticing that several exhibits as noted were
28

                                                      2
     not included in the case, as well as mentioned in the petition. As an example, no pretrial motions
 1

 2   were included in the previously-filed petition(s).

 3          11.     Instant counsel, in approximately October of 2019, obtained additional case file

 4   information from one or more prior counsels for Mr. Budd, in order to add to the petition and the
 5   exhibits thereof.
 6
            12.     That Petitioner’s counsel is well into the process of preparing the amended
 7
     petition with the new exhibits as well as re-drafting the petition.
 8
            13.     That Petitioner’s counsel experienced an unexpected amount of leave from the
 9

10   office in December of 2019 through an illness that caused the instant case to require a brief

11   amount of additional time to complete.

12          14.     That this motion is not for purposes of delay, and is instead for purposes of being
13
     able to amend a document and add several exhibits that was originally drafted by a different
14
     attorney for Petitioner Budd, as well as have sufficient time to confer with Petitioner Budd in
15
     general as well as in light of Petitioner Budd’s custodial status.
16
            15.     That on December 20, 2019, instant counsel conferred with Deputy Attorney
17

18   General Erin L. Bittick as to whether she objected to the instant motion. Deputy Attorney

19   General Bittick advised that she did not object, however did not waive any defenses that may be
20   available.
21

22

23

24

25

26
27

28

                                                       3
                                             CONCLUSION
 1

 2          Wherefore, it is respectfully submitted that Angela H. Dows, Esq. be allowed leave of

 3   Court to file a second amended petition in the matter, with a filing deadline of thirty (30) days

 4   from entry of the order by which to submit said second amended petition. Said new requested
 5   deadline would be on or before January 22, 2020.
 6
                                                         Respectfully submitted,
 7
                                                         /s/ Angela H. Dows
 8                                                       ANGELA H. DOWS, ESQ.
                                                         CORY READE DOWS & SHAFER
 9
                                                         1333 North Buffalo Drive, Suite 210
10                                                       Las Vegas, Nevada 89128
                                                         Attorney for Petitioner Glenford Budd
11                                                       Dated: December 23, 2019

12
     IT IS SO ORDERED:
13

14

15   ________________________________
16
     RICHARD F. BOULWARE, II
     UNITED STATES DISTRICT JUDGE
17
     DATED this 27th day of December, 2019.
18

19

20

21

22

23

24

25

26
27

28

                                                    4
                                         CERTIFICATE OF SERVICE
 1

 2          The undersigned hereby affirms that a copy of the foregoing:

 3                  UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  SECOND AMENDED PETITION FOR WRIT OF HABEAS CORPUS
 4                                  (Fourth Request)
 5   has been served on all counsel of record as listed below, via electronic transmission, pursuant to
 6
     local Order, as follows:
 7
            Erin L. Bittick
 8          Deputy Attorney General, Post-Conviction Division
            OFFICE OF THE NEVADA ATTORNEY GENERAL
 9
            100 N. Carson Street
10          Carson City, NV 89701-4717
            Attorneys for Respondents
11
            The following participant in this case is not a registered CM/ECF users and will be
12
     served via first-class U.S. Mail:
13

14          Glenford Budd
            ID: 90043
15          Southern Desert Correctional Center
            P.O. Box 208
16          Indian Springs, Nevada 89070-0208
17

18          DATED this 23rd day of December, 2019.

19
                                                    ___/s/_____________________
20                                                  ANGELA H. DOWS, ESQ.
21

22

23

24

25

26
27

28

                                                     5
